Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-3, 11-13 and 19 are is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Mishra(US 2017/0075852).
Regarding claim 1, Mishra discloses a semiconductor integrated circuit comprising: a central processing unit(Figure 15, CPU); a hardware function block configured to output a plurality of hardware signals to be transmitted to an external device independently of the central processing unit(Paragraph 105, IP block); a virtual general purpose input/output (GPIO) finite state machine configured to transform the plurality of hardware signals to a virtual GPIO payload(Paragraphs 106-107); and an I3C communication block configured to transmit the virtual GPIO payload to the external device through a serial data line and a serial clock line(Paragraphs 106-107; the virtual GPIO payload is transmitted via I3C).
Regarding claim 2, Mishra discloses the semiconductor integrated circuit of claim 1, wherein the I3C communication block transmits the virtual GPIO payload to the external device without intervention of the central processing unit(Paragraph 108).

Regarding claim 11, Mishra discloses the semiconductor integrated circuit of claim 1, wherein the virtual GPIO finite state machine includes: a virtual GPIO specific function register configured to set masking information by the central processing unit; a receiving unit configured to receive the plurality of hardware signals from the hardware function block and the masking information from the virtual GPIO specific function register; and virtual GPIO sync logic configured to generate the virtual GPIO payload based on the plurality of hardware signals and the masking information received by the receiving unit(Paragraph 104).  
Regarding claim 12, Mishra discloses the semiconductor integrated circuit of claim 11, wherein: the virtual GPIO sync logic detects a change in at least one signal of the plurality of hardware signals at a predefined interval, and when the change in the at least one signal is detected by the virtual GPIO sync logic, the virtual GPIO sync logic generates the virtual GPIO payload based on the change in the at least one signal(Paragraph 115). 
Regarding claim 13, Mishra discloses the semiconductor integrated circuit of claim 1, wherein the semiconductor integrated circuit is any one of an application processor, a modem, and an integrated modem and application processor (ModAP)(Paragraph 106).
Regarding claim 19, Mishra discloses an operation method of a semiconductor integrated circuit which is configured to communicate with an external device through an I3C bus including a serial data line and a serial clock line, the method comprising: generating a plurality of hardware signals based on a general purpose input/output (GPIO); generating a first virtual GPIO payload based on masking information set by a central processing unit and the plurality of hardware signals; and transmitting the first virtual GPIO payload to an external device through the serial data line and the serial clock line, without intervention of the central processing unit(Paragraphs 104, 106-107).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 4-8, 14-16 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Mishra and Park(US 2002/0142785).
Regarding claim 4, Mishra discloses the semiconductor integrated circuit of claim 1, but does not specifically disclose comprising a management block configured to provide a main clock to the hardware function block, the virtual GPIO finite state machine, and the I3C communication block, in a normal mode. However, Park discloses a management block to provide a main clock(Paragraph 42). It would have been obvious to one of ordinary skill in the art to combine the teachings of Mishra and Park before effective date of filing to have a management block configured to provide a main clock to the hardware function block, the virtual GPIO finite state machine, and the I3C communication block, in a normal mode. The motivation to do so would be to have a clock that is required by components to operate.
Regarding claim 5, Mishra and Park disclose the semiconductor integrated circuit of claim 4, wherein in a sleep mode, the management block is further configured to block the main clock and to provide a first clock to the virtual GPIO finite state machine and the I3C communication block in response to a level of the serial data line(Mishra: Paragraph 113, components are on in sleep mode; Paragraph 121(serial data lines pulled low are used as start bits in I3C communication;  Park: Paragraph 43. Sleep clock is provided for components in sleep mode). 

Regarding claim 7, Mishra and Park disclose the semiconductor integrated circuit of claim 5, wherein the management block includes: a clock management unit configured to output the main clock in the normal mode and to output a second clock, which is generated by dividing the first clock by n (n being a positive integer), in a sleep mode; a serial data line detection unit configured to operate based on the second clock and to output a clock enable signal when the serial data line is pulled down to a low level; and a power management unit configured to control the clock management unit in response to the clock enable signal such that the first clock is provided to the virtual GPIO finite state machine and the I3C communication block(Mishra: Paragraph 113; Park: Paragraph 43).  
Regarding claim 8, Mishra and Park disclose the semiconductor integrated circuit of claim 7, wherein: the I3C communication block that wakes up in response to the first clock is further configured to receive data from the external device based on an in-band-interrupt manner, when the data include an external interrupt signal, the virtual GPIO finite state machine is further configured to transfer the external interrupt signal to the power management unit, and the power management unit is further configured to control the clock management unit in response to the external interrupt signal such that the main clock is output(Mishra: Paragraph 113; Park: Paragraph 43).  
Regarind claim 14, Mishra discloses a semiconductor integrated circuit comprising: a central processing unit(Figure 15, CPU); a hardware function block configured to output a plurality of first hardware signals based on a general purpose input/output (GPIO) independently of the central processing unit(Paragraph 105, IP block); a virtual GPIO finite state machine configured to generate a 
 Mishra does not specifically disclose a management block configured to provide a main clock or a first clock to the central processing unit, the hardware function block, the virtual GPIO finite state machine, and the I3C communication block, wherein: in a sleep mode, the management block blocks the main clock and provides the first clock to the I3C communication block and the virtual GPIO finite state machine in response to a pulled-down low level of the serial data line, in the sleep mode, the I3C communication block and the virtual GPIO finite state machine wake up in response to the first clock, the I3C communication block that wakes up receives a second virtual GPIO payload from the external device through the serial data line and the serial clock line, based on an in-band-interrupt manner, and the virtual GPIO finite state machine that wakes up transforms the second virtual GPIO payload to a plurality of second hardware signals. However, Park discloses a management block to provide a main clock(Paragraph 42) and sleep clock(Paragraph 43). It would have been obvious to one of ordinary skill in the art at effective date of filing to have a management block configured However, Park discloses a management block to provide a main clock(Paragraph 42). It would have been obvious to one of ordinary skill in the art at effective date of filing to have a management block configured to provide a main clock or a first clock to the central processing unit, the hardware function block, the virtual GPIO finite state machine, and the I3C communication block, wherein: in a sleep mode, the management block blocks the main clock and provides the first clock to the I3C communication block and the virtual GPIO finite state machine in response to a pulled-down low level of the serial data line, in the sleep mode(Paragraph 121, serial data lines pulled low are used as start bits in I3C communication), the I3C communication block and the virtual GPIO finite state machine wake up in response to the first clock, 
Regarding claim 15, Mishra and Park disclose the semiconductor integrated circuit of claim 14, wherein: in the sleep mode, when an external interrupt signal is included in the plurality of second hardware signals, the virtual GPIO finite state machine is further configured to transfer the external interrupt signal to the management block, and in response to the external interrupt signal, the management block is further configured to release the blocking of the main clock such that the main clock is provided to the central processing unit, the hardware function block, the virtual GPIO finite state machine, and the I3C communication block(Mishra: Paragraph 113; Park: Paragraph 43).  
Regarding claim 16, Mishra and Park disclose the semiconductor integrated circuit of claim 15, wherein the external interrupt signal is determined by any one of the plurality of second hardware signals based on the masking information(Mishra: Paragraph 104).  
Regarding claim 20, Mishra discloses the method of claim 19, further comprising: entering a sleep mode(Paragraph 112); receiving a second virtual GPIO payload from the external device based on an in-band-interrupt manner(Paragraph 113), when a level of the serial data line is pulled down to a low level(Paragraph 121(serial data lines pulled low are used as start bits in I3C communication; and waking up the semiconductor integrated circuit when an external interrupt signal is included in the second virtual GPIO payload(Paragraph 113), but does not specifically disclose a first clock is generated from a clock management unit included in an always-on domain. However, Park discloses a management block to provide a sleep clock(Paragraph 43). It would have been obvious to one of ordinary skill in the art at effective date of filing to have a first clock is generated from a clock management unit included in an .

Claims 9-10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Mishra and Sugumar(Us 2019/0236037).
Regarding claim 9, Mishra discloses the semiconductor integrated circuit of claim 1, but does not specifically disclose the I3C communication block includes an arbiter configured to arbitrate a first communication that is performed through the serial data line and the serial clock line under control of the central processing unit and a second communication that is performed without intervention of the central processing unit, and the first communication indicates an I3C communication that is performed by the central processing unit and the second communication indicates an I3C-based virtual GPIO communication for the virtual GPIO payload. However, Sugumar discloses arbitration of various clients for transmission over I2C bus(Paragraph 56). It would have been obvious to one of ordinary skill in the art to combine the teachings of Mishra and Park before effective date of filing to have an arbiter configured to arbitrate a first communication that is performed through the serial data line and the serial clock line under control of the central processing unit and a second communication that is performed without intervention of the central processing unit, and the first communication indicates an I3C communication that is performed by the central processing unit and the second communication indicates an I3C-based virtual GPIO communication for the virtual GPIO payload. The motivation to do so would be to determine which of the conflicting messages should be sent. 
Regarding claim 10, Mishra and Sugumar disclose the semiconductor integrated circuit of claim 9, wherein: the I3C communication block further includes: an I3C queue including information about at least one first operations corresponding to the first communication; and a virtual GPIO queue including information about at least one second operations corresponding to the second communication, and the .

Claims 17-18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Mishra, Park and Sugumar.
Regarding claim 17, Mishra and Park disclose the semiconductor integrated circuit of claim 14, but does not specifically disclose: the I3C communication block includes an arbiter configured to arbitrate a first communication that is performed through the serial data line and the serial clock line under control of the central processing unit and a second communication that is performed without intervention of the central processing unit, and the first communication indicates an I3C communication that is performed by the central processing unit and the second communication indicates an I3C-based virtual GPIO communication for the first virtual GPIO payload. However, Sugumar discloses arbitration of various clients for transmission over I2C bus(Paragraph 56). It would have been obvious to one of ordinary skill in the art to combine the teachings of Mishra, Park and Sugumar before effective date of filing to have an arbiter configured to arbitrate a first communication that is performed through the serial data line and the serial clock line under control of the central processing unit and a second communication that is performed without intervention of the central processing unit, and the first communication indicates an I3C communication that is performed by the central processing unit and the second communication indicates an I3C-based virtual GPIO communication for the first virtual GPIO payload. The motivation to do so would be to determine which of the conflicting messages should be sent.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NIMESH G PATEL whose telephone number is (571)272-3640.  The examiner can normally be reached on Monday-Friday, 8:15-4:15.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tim Vo can be reached on 571-272-3642.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact 






/NIMESH G PATEL/Primary Examiner, Art Unit 2185